Exhibit 10.25

 



ARTARA THERAPEUTICS, INC.
AMENDED AND RESTATED 2014 EQUITY INCENTIVE PLAN, AS AMENDED

 

STOCK OPTION AGREEMENT

 

THIS AGREEMENT dated as of                                    , 20    , between
ArTara Therapeutics, Inc., a corporation organized under the laws of the State
of Delaware (the “Company”), and the individual identified in paragraph 1 below,
currently residing at the address set out at the end of this Agreement (the
“Optionee”).

 

1.                                      Grant of Option.  Pursuant and subject
to the Company’s Amended and Restated 2014 Equity Incentive Plan, as amended (as
the same may be amended from time to time, the “Plan”), the Company grants to
you, the Optionee identified in the table below, an option (the “Option”) to
purchase from the Company all or any part of a total of the number of shares
identified in the table below (the “Optioned Shares”) of the common stock, par
value $0.001 per share, in the Company (the “Stock”), at the exercise price per
share set out in the table below.

 

  Optionee               Number of Shares               Exercise Price Per Share
              Grant Date               Expiration Date(1)    

 

2.                                      Character of Option.  This Option [is/is
not](2) intended to be treated as an “incentive stock option” within the meaning
of Section 422 of the Internal Revenue Code of 1986, as amended.

 

3.                                      Expiration of Option.  This Option shall
expire at 5:00 p.m. Eastern Standard Time on the Expiration Date or, if earlier,
the earliest of the dates specified in whichever of the following applies:

 

a)                                     If the termination of your employment or
other association is on account of your death or disability, the first
anniversary of the date your employment ends.

b)                                     If the termination of your employment or
other association is due to any other reason, three (3) months after your
employment or other association ends.



_______________________

(1) For ISOs not later than the day immediately preceding the tenth anniversary
of the Grant Date.  NQSOs may have a later expiration date, if the Plan allows. 
But as a general matter, NQSOs will also have an expiration date of not later
than the day immediately preceding the tenth anniversary of the Grant Date.

(2) Either “is” or “is not”, as the Committee has determined.

 

4.                                      Exercise of Option.

 

a)                                     You may exercise this Option as to the
number of Optioned Shares which have vested (the “Vested Shares”) under this
paragraph 4, in full or in part and at any time prior to the Expiration Date. 
However, during any period that this Option remains outstanding after your
employment or other association with the Company and its Affiliates ends, you
may exercise it only to the extent of any remaining Vested Shares determined as
of immediately prior to the end of your employment or other association.  The
procedure for exercising this Option is described in Section 7.1(e) of the Plan.

 

b)                                     [Time-based vesting: That number of
Optioned Shares specified in the table below shall become Vested Shares on the
date set opposite such number in the table below:]

 

 

 



Number of Shares
in Each Installment   Initial Vesting Date
for Shares in Installment                  



c)                                      [Performance-based vesting]

d)                                     [Other vesting, e.g., Change of Control]

 

5.                                      Transfer of Option.  Except if and to
the extent otherwise provided under the Plan, you may not transfer this Option
except by will or the laws of descent and distribution, and, during your
lifetime, only you may exercise this Option.

 

6.                                      Incorporation of Plan Terms.  This
Option is granted subject to all of the applicable terms and provisions of the
Plan, including but not limited to the limitations on the Company’s obligation
to deliver Optioned Shares upon exercise set forth in Section 10 (Settlement of
Awards).

 

7.                                      Tax Consequences.  The Company makes no
representation or warranty as to the tax treatment to you of your receipt or
exercise of this Option or upon your sale or other disposition of the Optioned
Shares.  You should rely on your own tax advisors for such advice.

 

8.                                      Acknowledgements.  You acknowledge that
you have reviewed and understand the Plan and this Agreement in their entirety,
and have had an opportunity to obtain the advice of counsel prior to executing
this Agreement.  You hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Plan or this Agreement.

 

9.                                      Further Assurances.  The parties agree
to execute such further instruments and to take such action as may reasonably be
necessary to carry out the intent of this Agreement.

 

[10.                      Community Property.  Without prejudice to the actual
rights of the spouses as between each other, for all purposes of this Agreement,
you shall be treated as agent and attorney-in-fact for that interest held or
claimed by your spouse with respect to this Option and any Optioned Shares and
the parties hereto shall act in all matters as if the Optionee was the sole
owner of this Option and (following exercise) any such Optioned Shares.  This
appointment is coupled with an interest and is irrevocable.](3)

 

11.                               Miscellaneous.  This Agreement shall be
construed and enforced in accordance with the laws of the Commonwealth of
Massachusetts without regard to the conflict of laws principles thereof and
shall be binding upon and inure to the benefit of any successor or assign of the
Company and any executor, administrator, trustee, guardian, or other legal
representative of you.  Capitalized terms used but not defined herein shall have
the meaning assigned under the Plan.  This Agreement may be executed in one or
more counterparts all of which together shall constitute but one instrument. In
making proof of this Agreement it shall not be necessary to produce or account
for more than one such counterpart.

 

[Signature page follows]

 

_____________________ 

(3) Consider for inclusion for grants to California residents (and residents of
other states with community property rules).

 





 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ARTARA THERAPEUTICS, INC.               By:             Signature of Optionee  
      Title:             Optionee’s Address:                                    
           

 

 

 

 



 

 

ARTARA THERAPEUTICS, INC.
AMENDED AND RESTATED 2014 EQUITY INCENTIVE PLAN, AS AMENDED

 

OPTION EXERCISE FORM

 

ArTara Therapeutics, Inc.

1 Little West 12th Street

New York, NY 10014

 

Attention:       Chief Financial Officer

 

Dear Sir:

 

In accordance with and subject to the terms and conditions of the ArTara
Therapeutics, Inc. Amended and Restated 2014 Equity Incentive Plan, as amended,
I hereby elect to exercise my option granted under the agreement
dated                               , to
purchase                                           (               ) shares of
the common stock, par value $0.001 per share, in ArTara Therapeutics, Inc. (the
“Company”).

 

Enclosed herewith is payment to the Company in the amount
of                                                          Dollars
($                   ) in full payment of the option price for said shares.  [To
be revised as necessary for non-cash payment of exercise price.]

 

  Sincerely yours,               Name:

 



 

 



Executive/Employee Form



 



ArTara Therapeutics, Inc.
Restricted Stock Unit Award Grant Notice
(Amended and Restated 2014 Equity Incentive Plan)

ArTaraTherapeutics, Inc. (the “Company”), pursuant to its Amended and Restated
2014 Equity Incentive Plan (the “Plan”), hereby grants to Participant a
Restricted Stock Unit Award (the “Award”) under the Plan for the number of
restricted stock units (the “RSUs”) set forth below. This Award is subject to
all of the terms and conditions set forth in this Restricted Stock Unit Award
Grant Notice (the “Grant Notice”) and in the Restricted Stock Unit Award
Agreement (the “Agreement”) and the Plan, all of which are incorporated herein
in their entirety. Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Plan or the Agreement.



Participant:   Date of Grant:   Vesting Commencement Date:   Number of RSUs
Subject to Award:  





Vesting Schedule: This Award will vest as follows: [____________].

 

Issuance Schedule: Subject to adjustment as provided under the Plan, one share
of Stock will be issued for each RSU that vests at the time set forth in Section
6 of the Agreement.

Additional Terms/Acknowledgements: By accepting the Award, you acknowledge
receipt of, and understand and agree to, this Grant Notice, the and the Plan.
You also acknowledge receipt of the Prospectus for the Plan. You further
acknowledge that as of the Date of Grant, this Grant Notice, the Agreement and
the Plan set forth the entire understanding between you and the Company
regarding the Award and supersedes all prior oral and written agreements on that
subject, with the exception, if applicable, of (i) any compensation recovery
policy that is adopted by the Company or is otherwise required by applicable
law, (ii) any written employment, offer letter or severance agreement, or any
written severance plan or policy specifying the terms that should govern this
Award, or (iii) any separate election you enter into with the Company’s written
approval which is also applicable to the Award.



ArTara Therapeutics, Inc.   Participant           By:            Signature  
Signature           Title:     Date:   Date:        







 

 

ArTara Therapeutics, Inc.

Amended and Restated

2014 Equity Incentive Plan

Restricted Stock Unit Award Agreement

Pursuant to your Restricted Stock Unit Award Grant Notice (the “Grant Notice”),
this Restricted Stock Unit Award Agreement (the “Agreement”) and in
consideration of your services, ArTara Therapeutics, Inc. (the “Company”) has
awarded you a Restricted Stock Unit Award (the “Award”) under its Amended and
Restated 2014 Equity Incentive Plan (the “Plan”) for the number of restricted
stock units (the “Restricted Stock Units”) set forth in the Grant Notice. This
Award is granted to you effective as of the date of grant set forth in the Grant
Notice (the “Date of Grant”). Capitalized terms not explicitly defined in this
Agreement but defined in the Plan or the Grant Notice will have the same
definitions as in the Plan or the Grant Notice. The details of your Award, in
addition to those set forth in the Grant Notice and the Plan, are as follows.

1.                   Grant of the Award. This Award represents your right to be
issued on a future date (as set forth in Section 6) one share of Stock for each
Restricted Stock Unit subject to this Award that vests in accordance with the
Grant Notice and this Agreement.

2.                   Vesting. The Award will vest, if at all, in accordance with
the vesting schedule set forth in the Grant Notice, provided that vesting will
cease upon the termination of your continuous service with the Company. Upon
such termination of your continuous service with the Company, you will forfeit
(at no cost to the Company) any Restricted Stock Units subject to this Award
that have not vested as of the date of such termination and you will have no
further right, title or interest in such Restricted Stock Units or this Award.

3.                   Number of Restricted Stock Units and Shares of Stock.

(a)                The number of Restricted Stock Units subject to this Award,
as set forth in the Grant Notice, will be adjusted for such events described in
Sections 8.1 and 8.2 of the Plan, if any.

(b)               Any additional Restricted Stock Units and any shares of Stock,
cash or other property that become subject to this Award pursuant to this
Section 3 will be subject, in a manner determined by the Committee, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
issuance as applicable to the other Restricted Stock Units subject to this Award
to which they relate.

(c)                No fractional shares or rights for fractional shares of Stock
will be created pursuant to this Section 3. Any fractional shares that may be
created by the adjustments referred to in this Section 3 will be rounded down to
the nearest whole share.

4.                   Securities Law Compliance. You will not be issued any
shares of Stock in respect of this Award unless either (i) such shares are
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or (ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. This Award also must comply
with all other applicable laws and regulations governing this Award, and you
will not receive any shares of Stock in respect of this Award if the Company
determines that such receipt would not be in material compliance with such laws
and regulations.



 1. 

 

5.                   Transferability. Except as otherwise provided in this
Section 5, this Award is not transferable, except by will or by the laws of
descent and distribution, and prior to the time that shares of Stock in respect
of this Award have been issued to you, you may not transfer, pledge, sell or
otherwise dispose of any portion of the Restricted Stock Units or the shares of
Stock in respect of this Award. For example, you may not use any shares of Stock
that may be issued in respect of this Award as security for a loan, nor may you
transfer, pledge, sell or otherwise dispose of such shares. This restriction on
transfer will lapse upon issuance to you of the shares of Stock in respect of
this Award.

6.                   Date of Issuance.

(a)                If the Award is exempt from application of Section 409A of
the Code and any state law of similar effect (collectively “Section 409A”), the
Company will deliver to you a number of shares of the Company’s Stock equal to
the number of vested Restricted Stock Units subject to your Award, including any
additional Restricted Stock Units received pursuant to Section 3 above that
relate to those vested Restricted Stock Units on the applicable vesting date
(the “Original Issuance Date”). However, if the Original Issuance Date falls on
a date that is not a business day, such delivery date shall instead fall on the
next following business day. Notwithstanding the foregoing, if (i) the Original
Issuance Date does not occur (1) during an “open window period” applicable to
you, as determined by the Company in accordance with the Company’s
then-effective policy or policies on trading in Company securities or (2) on a
date when you are otherwise permitted to sell shares of Stock on the open
market; and (ii) the Company elects, prior to the Original Issuance Date,
(x) not to satisfy the Withholding Obligation (as defined in Section 10(a)
hereof) by withholding shares of Stock from the shares otherwise due, on the
Original Issuance Date, to you under this Award pursuant to Section 10 hereof,
(y) not to permit you to then effect a “same day sale” to cover the Withholding
Obligation pursuant to Section 10 hereof, and (z) not to permit you to satisfy
the Withholding Obligation in cash, then such shares shall not be delivered on
such Original Issuance Date and shall instead be delivered on the first business
day of the next occurring open window period applicable to you or the next
business day when you are not prohibited from selling shares of the Company’s
Stock on the open market, as applicable (and regardless of whether there has
been a termination of your continuous service with the Company before such
time), but in no event later than the 15th day of the third calendar month of
the calendar year following the calendar year in which the Restricted Stock
Units vest. Delivery of the shares pursuant to the provisions of this Section
6(a) is intended to comply with the requirements for the short-term deferral
exemption available under Treasury Regulations Section 1.409A-1(b)(4) and shall
be construed and administered in such manner. The form of such delivery of the
shares (e.g., a stock certificate or electronic entry evidencing such shares)
shall be determined by the Company.

(b)               The provisions of this Section 6(b) are intended to apply if
the Award is subject to Section 409A because of the terms of a severance
arrangement or other agreement between you and the Company, if any, that provide
for acceleration of vesting of the Award upon your separation from service (as
such term is defined in Section 409A(a)(2)(A)(i) of the Code (“Separation from
Service”) and such severance benefit does not satisfy the requirements for an
exemption from application of Section 409A provided under Treasury Regulations
Section 1.409A-1(b)(4) or 1.409A-1(b)(9) (“Non-Exempt Severance Arrangement”).
If the Award is subject to and not exempt from application of Section 409A due
to application of a Non-Exempt Severance Arrangement, the following provisions
in this Section 6(b) shall supersede anything to the contrary in Section 6(a).

(i)                 If the Award vests in the ordinary course before your
termination of continuous service with the Company in accordance with the
vesting schedule set forth in the Grant Notice, without accelerating vesting
under the terms of a Non-Exempt Severance Arrangement, in no event will the
shares to be issued in respect of your Award be issued any later than the later
of: (A) December 31st of the calendar year that includes the applicable vesting
date and (B) the 60th day that follows the applicable vesting date.



 2. 

 

(ii)              If vesting of the Award accelerates under the terms of a
Non-Exempt Severance Arrangement in connection with your Separation from
Service, and such vesting acceleration provisions were in effect as of the date
of grant of the Award and, therefore, are part of the terms of the Award as of
the date of grant, then the shares will be earlier issued in respect of your
Award upon your Separation from Service in accordance with the terms of the
Non-Exempt Severance Arrangement, but in no event later than the 60th day that
follows the date of your Separation from Service. However, if at the time the
shares would otherwise be issued you are subject to the distribution limitations
contained in Section 409A applicable to “specified employees,” as defined in
Section 409A(a)(2)(B)(i) of the Code, such shares shall not be issued before the
date that is six months and one day following the date of your Separation from
Service, or, if earlier, the date of your death that occurs within such
six-month period.

(iii)            If either (A) vesting of the Award accelerates under the terms
of a Non-Exempt Severance Arrangement in connection with your Separation from
Service, and such vesting acceleration provisions were not in effect as of the
date of grant of the Award and, therefore, are not a part of the terms of the
Award on the date of grant, or (B) vesting accelerates pursuant to Section 2(b)
or Section 9 of the Plan, then such acceleration of vesting of the Award shall
not accelerate the issuance date of the shares (or any substitute property), but
the shares (or substitute property) shall instead be issued on the same schedule
as set forth in the Grant Notice as if they had vested in the ordinary course
before your termination of continuous service with the Company, notwithstanding
the vesting acceleration of the Award. Such issuance schedule is intended to
satisfy the requirements of payment on a specified date or pursuant to a fixed
schedule, as provided under Treasury Regulations Section 1.409A-3(a)(4).

(c)                Notwithstanding anything to the contrary set forth herein,
the Company explicitly reserves the right to earlier issue the shares in respect
of any Award to the extent permitted and in compliance with the requirements of
Section 409A, including pursuant to any of the exemptions available in Treasury
Regulations Section 1.409A-3(j)(4)(ix).

(d)               The provisions in this Agreement for delivery of the shares in
respect of the Award are intended either to comply with the requirements of
Section 409A or to provide a basis for exemption from such requirements so that
the delivery of the shares will not trigger the additional tax imposed under
Section 409A, and any ambiguities herein will be so interpreted.

7.                   Dividends. You will receive no benefit or adjustment to
this Award with respect to any cash dividend, stock dividend or other
distribution except as provided in the Plan with respect to adjustments pursuant
to Sections 8.1 and 8.2.

8.                   Restrictive Legends. The shares of Stock issued in respect
of this Award will be endorsed with appropriate legends, if any, as determined
by the Company.

9.                   Award Not a Service Contract.

(a)                Your continuous service with the Company or an Affiliate is
not for any specified term and may be terminated by you or by the Company or an
Affiliate at any time, for any reason, with or without cause and with or without
notice.  Nothing in this Agreement (including, but not limited to, the vesting
of your Award pursuant to the schedule set forth in Section 2 in this Agreement
or the issuance of the shares subject to your Award), the Plan or any covenant
of good faith and fair dealing that may be found implicit in this Agreement or
the Plan will:  (i) confer upon you any right to continue in the employ of, or
affiliation with, the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit under
this Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan; or (iv) deprive the Company or an
Affiliate of the right to terminate you at will and without regard to any future
vesting opportunity that you may have.



 3. 

 

(b)               By accepting this Award, you acknowledge and agree that the
right to continue vesting in the Award is earned only through continuous service
with the Company (not through the act of being hired, being granted this Award
or any other award or benefit) and that the Company has the right to reorganize,
sell, spin-out or otherwise restructure one or more of its businesses or
Affiliates at any time or from time to time, as it deems appropriate (a
“reorganization”).  You further acknowledge and agree that such a reorganization
could result in the termination of your continuous service with the Company, or
the termination of Affiliate status of your employer and the loss of benefits
available to you under this Agreement, including but not limited to, the
termination of the right to continue vesting in the Award. You further
acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth in this Agreement or
any covenant of good faith and fair dealing that may be found implicit in any of
them do not constitute an express or implied promise of continued engagement as
an employee, director or consultant for the term of this Agreement, for any
period, or at all, and will not interfere in any way with your right or the
Company’s or an Affiliate’s right to terminate your continuous service with the
Company at any time, with or without cause and with or without notice.

10.               Withholding Obligations.

(a)                On or before the time you receive a distribution of Stock
pursuant to your Award, or at any time thereafter as requested by the Company,
you hereby authorize any required withholding from the Stock issuable to you
and/or otherwise agree to make adequate provision in cash for any sums required
to satisfy the federal, state, local and foreign tax withholding obligations of
the Company or any Affiliate which arise in connection with your Award (the
“Withholding Obligation”).

(b)               The Company may, in its sole discretion, satisfy all or any
portion of the Withholding Taxes obligation relating to your Award by any of the
following means or by a combination of such means:

(i)                 withholding from any compensation otherwise payable to you
by the Company;

(ii)              causing you to tender a cash payment;

(iii)            permitting you to enter into a “same day sale” commitment with
a broker-dealer that is a member of the Financial Industry Regulatory Authority
(a “FINRA Dealer”) whereby you irrevocably elect to sell a portion of the shares
to be delivered in connection with your Award to satisfy the Withholding Taxes
and whereby the FINRA Dealer irrevocably commits to forward the proceeds
necessary to satisfy the Withholding Taxes directly to the Company and/or its
Affiliates; or

(iv)             withholding shares of Stock from the shares of Stock issued or
otherwise issuable to you in connection with the Award with a Fair Market Value
(measured as of the date shares of Stock are issued pursuant to Section 6) equal
to the amount of the Withholding Obligation; provided, however, that the number
of such shares of Stock so withheld shall not exceed the amount necessary to
satisfy the Company’s or Affiliate’s tax withholding obligations as permitted
while still avoiding classification of the Award as a liability for financial
accounting purposes and provided, further, that to the extent necessary to
qualify for an exemption from application of Section 16(b) of the Securities
Exchange Act of 1934, as amended, if applicable, such share withholding
procedure will be subject to the express prior approval of the Board or the
Committee.



 4. 

 

(c)                Unless the Withholding Obligation of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to deliver to you
any Stock.

(d)               In the event the Withholding Obligation of the Company arises
prior to the delivery to you of Stock or it is determined after the delivery of
Stock to you that the amount of the Withholding Obligation was greater than the
amount withheld by the Company, you agree to indemnify and hold the Company
harmless from any failure by the Company to withhold the proper amount.

11.               Tax Consequences. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and will not be liable to you
for any adverse tax consequences to you arising in connection with this Award.
You are hereby advised to consult with your own personal tax, financial and/or
legal advisors regarding the tax consequences of this Award and by accepting
this Award, you have agreed that you have done so or knowingly and voluntarily
declined to do so.

12.               Unsecured Obligation. Your Award is unfunded, and as a holder
of a vested Award, you will be considered an unsecured creditor of the Company
with respect to the Company’s obligation, if any, to issue shares pursuant to
this Agreement. You will not have voting or any other rights as a stockholder of
the Company with respect to the shares to be issued pursuant to this Agreement
until such shares are issued to you. Upon such issuance, you will obtain full
voting and other rights as a stockholder of the Company. Nothing contained in
this Agreement, and no action taken pursuant to its provisions, will create or
be construed to create a trust of any kind or a fiduciary relationship between
you and the Company or any other person.

13.               Other Documents. You hereby acknowledge receipt or the right
to receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Plan prospectus. In
addition, you acknowledge receipt of the Company’s policy permitting certain
individuals to sell shares only during certain “window” periods and the
Company’s insider trading policy, in effect from time to time and understand
that this policy applies to shares received under this Award.

14.               Notices; Electronic Delivery. Any notices provided for in your
Award or the Plan will be given in writing and will be deemed effectively given
upon receipt or, in the case of notices delivered by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. Notwithstanding the
foregoing, the Company may, in its sole discretion, decide to deliver any
documents and transmit or require you to transmit notices related to
participation in the Plan and this Award by electronic means. You hereby consent
to receive such documents and notices, and to give such notices, by electronic
delivery and to participate in the Plan through the on-line or electronic system
established and maintained by the Company or another third party designated by
the Company from time to time.

15.               Miscellaneous.

(a)                The rights and obligations of the Company under your Award
will be transferable to any one or more persons or entities, and all covenants
and agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.

(b)               You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.



 5. 

 

(c)                You acknowledge and agree that you have reviewed your Award
in its entirety, have had an opportunity to obtain the advice of counsel prior
to executing and accepting your Award, and fully understand all provisions of
your Award.

(d)               This Agreement will be subject to all applicable laws, rules,
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e)                All obligations of the Company under the Plan and this
Agreement will be binding on any successor to the Company, whether the existence
of such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business and/or
assets of the Company.

16.               Governing Plan Document. This Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of this
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan. Except as otherwise expressly provided in the Grant Notice or this
Agreement, in the event of any conflict between the terms in the Grant Notice or
this Agreement and the terms of the Plan, the terms of the Plan will control. In
addition, this Award (and any shares issued under this Award) is subject to
recoupment in accordance with the Dodd–Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company and any compensation recovery policy otherwise required
by applicable law.

17.               Effect on Other Employee Benefit Plans. The value of this
Award will not be included as compensation, earnings, salaries, or other similar
terms used when calculating your benefits under any employee benefit plan
sponsored by the Company or any Affiliate, except as such plan otherwise
expressly provides. The Company expressly reserves its rights to amend, modify,
or terminate any of the Company’s or any Affiliate’s employee benefit plans.

18.               Stockholder Rights. You will not have voting or any other
rights as a stockholder of the Company with respect to the shares of Stock to be
issued pursuant to this Award until such shares are issued to you. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company, any Affiliate or any other
person.

19.               Severability. If any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

20.               Choice of Law. The interpretation, performance and enforcement
of this Agreement will be governed by the law of the state of Delaware without
regard to such state’s conflicts of laws rules.

21.               Amendment. This Agreement may not be modified, amended or
terminated except by an instrument in writing, signed by you and by a duly
authorized representative of the Company. Notwithstanding the foregoing, this
Agreement may be amended solely by the Committee by a writing which specifically
states that it is amending this Agreement, so long as a copy of such amendment
is delivered to you, and provided that no such amendment materially adversely
affects your rights hereunder may be made without your written consent. Without
limiting the foregoing, the Committee reserves the right to change, by written
notice to you, the provisions of this Agreement in any way it may deem necessary
or advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling, or
judicial decision, provided that any such change shall be applicable only to
rights relating to that portion of the Award which is then subject to
restrictions as provided herein.

 6. 

 



Non-Employee Director Form





ArTara Therapeutics, Inc.
Deferred Restricted Stock Unit Award Grant Notice
(Amended and Restated 2014 Equity Incentive Plan)

ArTaraTherapeutics, Inc. (the “Company”), pursuant to its Amended and Restated
2014 Equity Incentive Plan (the “Plan”), hereby grants to Participant a Deferred
Restricted Stock Unit Award (the “Award”) under the Plan for the number of
Restricted Stock Units (“RSUs”) set forth below. This Award is subject to all of
the terms and conditions set forth in this Deferred Restricted Stock Unit Award
Grant Notice (the “Grant Notice”) and in the Restricted Stock Unit Award
Agreement (the “Agreement”) and the Plan, all of which are incorporated herein
in their entirety. Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Plan or the Agreement.



Participant:     Date of Grant:     Vesting Commencement Date:     Number of
RSUs Subject to Award:          





Vesting Schedule: This Award will vest as follows: [________]

 

Issuance Schedule: Except as provided in Section 6 of the Agreement, subject to
adjustment as provided under the Plan, the Company will issue and deliver one
share of Stock for each RSU that has vested under this Award on the earliest to
occur of the following (such date, the “Settlement Date”):

·[_______], 20[___];

·The date of the Participant’s “separation from service” (as defined under
Treasury Regulation Section 1.409A-1(h), without regard to any alternative
definitions therein, a “Separation from Service”) as a director, unless the
Participant is a “Specified Employee” (as defined under Treasury Regulation
Section 1.409A-1(i)) as of the date of the Separation from Service, in which
case issuance will occur on the earlier of (i) the date of the Participant’s
death and (ii) the date that is 6 months and one day after the Separation from
Service (as further described and interpreted under Section 20 of the
Agreement); and

·A 409A Change of Control (as defined below).

409A Change in

Control:A “409A Change in Control” will mean a transaction or series of
transactions that results in a Change of Control of the Company that also
constitutes a “change in the ownership or effective control of” the Company or
“a change in the ownership of a substantial portion of the assets of” the
Company as determined under Treasury Regulation Section 1.409A-3(i)(5) (without
regard to any alternative definition thereunder).



 

 

Additional Terms/Acknowledgements: By accepting the Award, you acknowledge
receipt of, and understand and agree to, this Grant Notice, the and the Plan.
You also acknowledge receipt of the Prospectus for the Plan. You further
acknowledge that as of the Date of Grant, this Grant Notice, the Agreement and
the Plan set forth the entire understanding between you and the Company
regarding the Award and supersedes all prior oral and written agreements on that
subject, with the exception, if applicable, of (i) any compensation recovery
policy that is adopted by the Company or is otherwise required by applicable
law, (ii) any written employment, offer letter or severance agreement, or any
written severance plan or policy specifying the terms that should govern this
Award, or (iii) any separate election you enter into with the Company’s written
approval which is also applicable to the Award:

ArTara Therapeutics, Inc.   Participant:           By:            Signature  
Signature Title:      Date:    Date:        



Attachments:Deferred Restricted Stock Unit Agreement

 



 

 

ArTara Therapeutics, Inc.

Amended and Restated

2014 Equity Incentive Plan

Deferred Restricted Stock Unit Award Agreement

Pursuant to your Restricted Stock Unit Award Grant Notice (the “Grant Notice”),
this Restricted Stock Unit Award Agreement (the “Agreement”) and in
consideration of your services, ArTara Therapeutics, Inc. (the “Company”) has
awarded you a Restricted Stock Unit Award (the “Award”) under its Amended and
Restated 2014 Equity Incentive Plan (the “Plan”) for the number of restricted
stock units (the “Restricted Stock Units”) set forth in the Grant Notice. This
Award is granted to you effective as of the date of grant set forth in the Grant
Notice (the “Date of Grant”). Capitalized terms not explicitly defined in this
Agreement but defined in the Plan or the Grant Notice will have the same
definitions as in the Plan or the Grant Notice. The details of your Award, in
addition to those set forth in the Grant Notice and the Plan, are as follows.

1.                   Grant of the Award. This Award represents your right to be
issued on a future date (as set forth in Section 6) one share of Stock for each
Restricted Stock Unit subject to this Award that vests in accordance with the
Grant Notice and this Agreement.

2.                   Vesting. The Award will vest, if at all, in accordance with
the vesting schedule set forth in the Grant Notice, provided that vesting will
cease upon the termination of your continuous service with the Company. Upon
such termination of your continuous service with the Company, you will forfeit
(at no cost to the Company) any Restricted Stock Units subject to this Award
that have not vested as of the date of such termination and you will have no
further right, title or interest in such Restricted Stock Units or this Award.

3.                   Number of Restricted Stock Units and Shares of Stock.

(a)                The number of Restricted Stock Units subject to this Award,
as set forth in the Grant Notice, will be adjusted for such events described in
Sections 8.1 and 8.2 of the Plan, if any.

(b)               Any additional Restricted Stock Units and any shares of Stock,
cash or other property that become subject to this Award pursuant to this
Section 3 will be subject, in a manner determined by the Committee, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
issuance as applicable to the other Restricted Stock Units subject to this Award
to which they relate.

(c)                No fractional shares or rights for fractional shares of Stock
will be created pursuant to this Section 3. Any fractional shares that may be
created by the adjustments referred to in this Section 3 will be rounded down to
the nearest whole share.

4.                   Securities Law Compliance. You will not be issued any
shares of Stock in respect of this Award unless either (i) such shares are
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or (ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. This Award also must comply
with all other applicable laws and regulations governing this Award, and you
will not receive any shares of Stock in respect of this Award if the Company
determines that such receipt would not be in material compliance with such laws
and regulations.



 1. 

 

5.                   Transferability. Except as otherwise provided in this
Section 5, this Award is not transferable, except by will or by the laws of
descent and distribution, and prior to the time that shares of Stock in respect
of this Award have been issued to you, you may not transfer, pledge, sell or
otherwise dispose of any portion of the Restricted Stock Units or the shares of
Stock in respect of this Award. For example, you may not use any shares of Stock
that may be issued in respect of this Award as security for a loan, nor may you
transfer, pledge, sell or otherwise dispose of such shares. This restriction on
transfer will lapse upon issuance to you of the shares of Stock in respect of
this Award.

6.                   Date of Issuance. In the event that one or more RSUs vests,
the Company will issue to you one share of Common Stock for each vested RSU on
the Settlement Date determined under the Grant Notice, but in all cases not
later than December 31 of the calendar year in which the Settlement Date occurs.

7.                   Dividends. You will receive no benefit or adjustment to
this Award with respect to any cash dividend, stock dividend or other
distribution except as provided in the Plan with respect to adjustments pursuant
to Sections 8.1 and 8.2.

8.                   Restrictive Legends. The shares of Stock issued in respect
of this Award will be endorsed with appropriate legends, if any, as determined
by the Company.

9.                   Award not a Service Contract.

(a)                Your continuous service with the Company or an Affiliate is
not for any specified term and may be terminated by you or by the Company or an
Affiliate at any time, for any reason, with or without cause and with or without
notice.  Nothing in this Agreement (including, but not limited to, the vesting
of your Award pursuant to the schedule set forth in Section 2 in this Agreement
or the issuance of the shares subject to your Award), the Plan or any covenant
of good faith and fair dealing that may be found implicit in this Agreement or
the Plan will:  (i) confer upon you any right to continue in the employ of, or
affiliation with, the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit under
this Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan; or (iv) deprive the Company or an
Affiliate of the right to terminate you at will and without regard to any future
vesting opportunity that you may have.

(b)               By accepting this Award, you acknowledge and agree that the
right to continue vesting in the Award is earned only through continuous service
with the Company (not through the act of being hired, being granted this Award
or any other award or benefit) and that the Company has the right to reorganize,
sell, spin-out or otherwise restructure one or more of its businesses or
Affiliates at any time or from time to time, as it deems appropriate (a
“reorganization”).  You further acknowledge and agree that such a reorganization
could result in the termination of your continuous service with the Company, or
the termination of Affiliate status of your employer and the loss of benefits
available to you under this Agreement, including but not limited to, the
termination of the right to continue vesting in the Award. You further
acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth in this Agreement or
any covenant of good faith and fair dealing that may be found implicit in any of
them do not constitute an express or implied promise of continued engagement as
an employee, director or consultant for the term of this Agreement, for any
period, or at all, and will not interfere in any way with your right or the
Company’s or an Affiliate’s right to terminate your continuous service with the
Company at any time, with or without cause and with or without notice.



 2. 

 

10.               Withholding Obligations. On or before the time you receive a
distribution of the cash, shares or other property subject to your Award, or at
any time thereafter as reasonably requested by the Company in compliance with
applicable law, you hereby authorize any required withholding from the Common
Stock issuable to you and/or otherwise agree to make adequate provision in cash
for any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or any Affiliate which arise in
connection with your Award (the “Withholding Taxes”). Without limiting the
foregoing, the Company or an Affiliate, or their respective agents, may, in
their sole discretion, satisfy all or any portion of the Withholding Taxes
obligation relating to your Award by any of the following means or by a
combination of such means: (i) withholding from any compensation otherwise
payable to you by the Company; (ii) causing you to tender a cash payment; (iii)
permitting you to enter into a “same day sale” commitment with a broker-dealer
that is a member of the Financial Industry Regulatory Authority (a “FINRA
Dealer”) whereby you irrevocably elect to sell a portion of the shares to be
delivered under the Award to satisfy the Withholding Taxes and whereby the FINRA
Dealer irrevocably commits to forward the proceeds necessary to satisfy the
Withholding Taxes directly to the Company and/or its Affiliates, including a
commitment pursuant to a previously established Company-approved 10b5-1 plan,
and/or (iv) if approved by the Committee in a manner that complies with
applicable laws, withholding shares of Common Stock from the shares of Common
Stock issued or otherwise issuable to you in connection with the Award with a
Fair Market Value (measured as of the date shares of Common Stock are issued to
pursuant to Section 6) equal to the amount necessary to satisfy the Company’s
required tax withholding obligations using the minimum statutory withholding
rates for federal, state, local and foreign tax purposes, including payroll
taxes, that are applicable to supplemental taxable income. Unless the
Withholding Taxes obligations of the Company and/or any Affiliate are satisfied,
the Company will have no obligation to deliver to you any Common Stock.

11.               Tax Consequences. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and will not be liable to you
for any adverse tax consequences to you arising in connection with this Award.
You are hereby advised to consult with your own personal tax, financial and/or
legal advisors regarding the tax consequences of this Award and by accepting
this Award, you have agreed that you have done so or knowingly and voluntarily
declined to do so.

12.               Unsecured Obligation. Your Award is unfunded, and as a holder
of a vested Award, you will be considered an unsecured creditor of the Company
with respect to the Company’s obligation, if any, to issue shares pursuant to
this Agreement. You will not have voting or any other rights as a stockholder of
the Company with respect to the shares to be issued pursuant to this Agreement
until such shares are issued to you. Upon such issuance, you will obtain full
voting and other rights as a stockholder of the Company. Nothing contained in
this Agreement, and no action taken pursuant to its provisions, will create or
be construed to create a trust of any kind or a fiduciary relationship between
you and the Company or any other person.

13.               Other Documents. You hereby acknowledge receipt or the right
to receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Plan prospectus. In
addition, you acknowledge receipt of the Company’s policy permitting certain
individuals to sell shares only during certain “window” periods and the
Company’s insider trading policy, in effect from time to time and understand
that this policy applies to shares received under this Award.



 3. 

 

14.               Notices; Electronic Delivery. Any notices provided for in your
Award or the Plan will be given in writing and will be deemed effectively given
upon receipt or, in the case of notices delivered by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. Notwithstanding the
foregoing, the Company may, in its sole discretion, decide to deliver any
documents and transmit or require you to transmit notices related to
participation in the Plan and this Award by electronic means. You hereby consent
to receive such documents and notices, and to give such notices, by electronic
delivery and to participate in the Plan through the on-line or electronic system
established and maintained by the Company or another third party designated by
the Company from time to time.

15.               Miscellaneous.

(a)                The rights and obligations of the Company under your Award
will be transferable to any one or more persons or entities, and all covenants
and agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.

(b)               You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

(c)                You acknowledge and agree that you have reviewed your Award
in its entirety, have had an opportunity to obtain the advice of counsel prior
to executing and accepting your Award, and fully understand all provisions of
your Award.

(d)               This Agreement will be subject to all applicable laws, rules,
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e)                All obligations of the Company under the Plan and this
Agreement will be binding on any successor to the Company, whether the existence
of such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business and/or
assets of the Company.

16.               Governing Plan Document. This Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of this
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan. Except as otherwise expressly provided in the Grant Notice or this
Agreement, in the event of any conflict between the terms in the Grant Notice or
this Agreement and the terms of the Plan, the terms of the Plan will control. In
addition, this Award (and any shares issued under this Award) is subject to
recoupment in accordance with the Dodd–Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company and any compensation recovery policy otherwise required
by applicable law.

17.               Effect on Other Employee Benefit Plans. The value of this
Award will not be included as compensation, earnings, salaries, or other similar
terms used when calculating your benefits under any employee benefit plan
sponsored by the Company or any Affiliate, except as such plan otherwise
expressly provides. The Company expressly reserves its rights to amend, modify,
or terminate any of the Company’s or any Affiliate’s employee benefit plans.



 4. 

 

18.               Stockholder Rights. You will not have voting or any other
rights as a stockholder of the Company with respect to the shares of Stock to be
issued pursuant to this Award until such shares are issued to you. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company, any Affiliate or any other
person.

19.               Severability. If any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

20.               Choice of Law. The interpretation, performance and enforcement
of this Agreement will be governed by the law of the state of Delaware without
regard to such state’s conflicts of laws rules.

21.               Amendment. This Agreement may not be modified, amended or
terminated except by an instrument in writing, signed by you and by a duly
authorized representative of the Company. Notwithstanding the foregoing, this
Agreement may be amended solely by the Committee by a writing which specifically
states that it is amending this Agreement, so long as a copy of such amendment
is delivered to you, and provided that no such amendment materially adversely
affects your rights hereunder may be made without your written consent. Without
limiting the foregoing, the Committee reserves the right to change, by written
notice to you, the provisions of this Agreement in any way it may deem necessary
or advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling, or
judicial decision, provided that any such change shall be applicable only to
rights relating to that portion of the Award which is then subject to
restrictions as provided herein.

22.               Compliance with Section 409A of the Code. This Award is
intended to comply with U.S. Treasury Regulation Section 1.409A-3(a) and will be
construed and administered in such a manner, and any ambiguous or missing terms
that may otherwise be supplied from and/or defined under Code Section 409A in a
manner that fulfills such intention hereby incorporated by reference. Each
installment of RSUs that vests hereunder is intended to constitute a “separate
payment” for purposes of Treasury Regulation Section 1.409A-2(b)(2). If you are
a Specified Employee on your Separation from Service, then the issuance of any
shares, cash or other property that would otherwise be made on the date of your
Separation from Service (or within the first six months thereafter as a result
of your Separation from Service) will not be made on the originally scheduled
date(s) and will instead be issued in a lump-sum on the earlier of (i) the date
that is six months and one day after the date of the Separation from Service or
(ii) the date of your death, but if and only if such delay in the issuance is
necessary to avoid the imposition of taxation on you in respect of the shares,
cash or property under Code Section 409A.

5.



